— In a matrimonial action, plaintiff wife appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered December 21, 1982, which, inter alia, awarded defendant husband a divorce on the ground of cruel and inhuman treatment, dismissed plaintiff’s action for a divorce on the grounds of adultery and/or cruel and inhuman treatment, and limited her award of maintenance to $75 per week for three years. $ Judgment modified, on the law and the facts, by (1) adding to the first decretal paragraph a provision dissolving the marriage on the ground of defendant’s adultery and thus granting the parties a dual divorce; and (2) deleting so much of the second decretal paragraph as requires defendant to pay plaintiff $75 per week maintenance and substituting therefor a provision requiring defendant to pay plaintiff $150 per week maintenance. As so modified, judgment affirmed, with costs to the plaintiff. II Since defendant husband admitted at trial that he has *737engaged in an adulterous relationship since 1980, the court should have granted plaintiff wife a divorce on her cause of action for divorce on the ground of adultery. After considering the factors in section 236 (part B, subd 6) of the Domestic Relations Law, we have concluded that the maintenance award of $75 per week is inadequate and that an award of $150 per week is more appropriate. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.